DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/08/2021 was considered by the examiner. Initialed copy(ies) of the IDS(s) are included.

Specification
The disclosure is objected to because of the following informalities: 
 	The word inverisble in [p][0032] of the published specification should be replace with invertible because the word “inverisble” is French for English word invisible   
Appropriate correction is required.

Claim Objections
Claim 9 is objected to because of the following informalities:  
 	In claim 9, line 2, the word inverisble should be replace with invertible because the word “inverisble” is French for English word invisible   
 Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claim  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation generating a first small vector image that includes the analog imagery of the first image; capturing a second image from a second substrate that includes analog imagery and a background; generating a second small vector image over the first small vector image that includes the analog imagery of the second image, and the claim 13 also recites wherein the first image is a first portion of a complete image and the second image is a second portion of the complete image which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kosaka (Pub No.: US 20110167081). 
	As to independent claim 1,  Kosaka discloses a computing device (image processing system for creating electronic document  - see [p][0002]), comprising: a processing resource (205, CPU  - see Fig. 2); and a memory resource (206, RAM – see Fig. 2) storing machine readable instructions to cause the processing resource (program – see [p][0049]) to: define a marked area of an image of analog imagery captured by the computing device (see Fig. 5A – with a white background and foreground objects such as 501 or 503); separate the analog imagery of the image from a background of the image (background image created after foreground images are removed – see [p][0084]); and generate a small vector image that includes the analog imagery of the image (see [p][0084] – where vector conversion is done on foreground elements).



 	As to claim 4, Kosaka teaches the computing device, wherein the processing resource executes machine readable instructions to cause the processor to convert the analog imagery to a single color and remove the background from the image (see [p][0084]).

 	As to claim 6, Kosaka teaches the computing device, wherein the processing resource executes machine readable instructions to cause the processor to determine a pixel tolerance level for the small vector image that identifies a variation of color values between the analog imagery and the background (see [p][0084] – where a background and foreground are identified).
 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 7, 10 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kosaka (Pub No.: US 20110167081) in view of Ono (Pub No.: 20150062602). 
As to independent claim 11, Kosaka discloses a method (image processing method for creating electronic document  - see [p][0002]), comprising: capturing a first image from a first substrate that includes analog imagery and a background (see Fig. 5A – with a white background and foreground objects such as 501 or 503); generating a first small vector image that includes the analog imagery of the first image (see [p][0068] – where vectorization is generated); capturing a second image from a second substrate that includes analog imagery and a background (see [p][0093] – that the process can be repeated for another image); however the process of generating a second small vector image over the first small vector image that includes the analog imagery of the second image is not disclose by Kosaka. Ono, an analogous art, discloses  generating a second small vector image over the first small vector image that includes the analog imagery of the second image (see [p][0082-0097]).
 	Kosaka and Ono are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of "Ono" into " Kosaka ", in order to display data of the recording image includes transparency information in addition to color information, the display portion displays the preview image of the recording image thereon while holding the transparency information(see [p][0013]). Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.



 	(As best understood) As to claim 13, Kosaka teaches the method, wherein the first image is a first portion of a complete image and the second image is a second portion of the complete image (see Fig. 17A -  where two images in a single image).

 	As to claim 2, Kosaka does not teach the computing device, wherein the processing resource executes machine readable instructions to cause the processor to generate the small vector image that includes a transparent portion for the background of the image.
 	Ono, in combinations discloses the method, wherein the processing resource executes machine readable instructions to cause the processor to generate the small vector image that includes a transparent portion for the background of the image (see [p][0082-0097]). The motivation to combine the above mentioned references are discussed in the rejection of claim 11, and incorporated herein .

	 As to claim 5, Kosaka does not teach the computing device, wherein the processing resource executes machine readable instructions to cause the processor to: 
 	Ono, in combinations discloses the method, wherein the processing resource executes machine readable instructions to cause the processor to: identify a first color that corresponds to a first portion of the analog imagery and a second color that corresponds to a second portion of the analog imagery; select a third color for the background of the image; and generate the small vector image to include the first portion of the analog imagery in the first color, the second portion of the analog imagery in the second color, and the background of the image in the third color (see [p][0082-0097]).
 	The motivation to combine the above mentioned references are discussed in the rejection of claim 11, and incorporated herein .

 	As to independent claim 7,  Kosaka discloses a non-transitory machine readable storage medium (210, ROM – see Fig .2 ) having stored thereon machine readable instructions (note that programs are stored in ROM – see [p][0049]) to cause a processing resource (205, CPU – Fig. 2) to: capture an image from a substrate that includes analog imagery and a background (see Fig. 5A – with a white background and foreground objects such as 501 or 503); separate the analog imagery from the background (background image created after foreground images are removed – see 
	Ono, in combinations discloses the method, wherein the transparency was included into the background (see [p][0097]). The motivation to combine the above mentioned references are discussed in the rejection of claim 11, and incorporated herein .
 	
 	As to claim 10, Kosaka teaches the medium, wherein the small vector image comprises a plurality of geometric objects to form the analog imagery and background (for e.g. moon or star – see Fig. 9a).

Claims 8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kosaka 20110167081 in view of Ono 20150062602 as applied to claim 11 further in view of  Jensen (Pub No.: 20090262378).
As to claim 14,  none of references above discloses wherein the method includes altering a position of the second small vector image within a border of the first small vector image.
 	Jensen discloses wherein the method includes altering a position of the second small vector image within a border of the first small vector image (see [p][0035-0037]).
 	Kosaka,  Jensen and Ono are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of " Jensen " into " Kosaka " as modified by Ono, in order to prepare an image for printing and/or cutting of a material containing the image. Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

 	As to claim 15, Ono in combinations discloses the method, wherein, wherein the first image comprises a first color and the first small vector image comprises a second color that is different than the first color (see [p][0052-0083] – have different colors). The motivation to combine the above mentioned references are discussed in the rejection of claim 14, and incorporated herein.

 	As to claim 8, Ono in combinations discloses the  medium, comprising instructions to cause the processing resource to display the analog imagery and the background on a display and receive a positioning input to alter a position of the analog imagery on the display (see [p][0035-0037]). The motivation to combine the above .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kosaka (Pub No.:  20110167081) in view of Ono (Pub No.: 20150062602) as applied to claim 7 and 11 further in view of  Jensen (Pub No.: 20090262378) as applied to claim 8 further in view of Allen (US Patent No.: 6,044,172) .
 	As to claim 9, none of the cited referenced disclose the medium, wherein a first color of the image portion and a second color of the transparent portion are inversible to replace the image portion of the analog imagery to the second color and the transparent portion of the background to the first color.
 	Allen discloses wherein a first color of the image portion and a second color of the transparent portion are inversible to replace the image portion of the analog imagery to the second color and the transparent portion of the background to the first color (see column 4, lines 39 through col 5, line 52).
 	Kosaka,  Allen, Jensen and Ono are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of " Allen " into " Kosaka " as modified by “Ono” and “Jensen”, in order to provide a forward transform that performs reversible color conversion on the plurality of vectors (see abstract). Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

 
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shahabi et al (Pub No., 2011/0119265) discloses an DYNAMICALLY LINKING RELEVANT DOCUMENTS TO REGIONS OF INTEREST. 
Yang et al (Pub No. 2006/0101005) discloses an System and method for managing and presenting entity information.

Inquiries 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S. ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday, 8:00 am - 5:00 pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/ANDRAE S ALLISON/
Primary Examiner, Art Unit 2663January 26, 2021